Title: II. Tench Coxe to the President, 16 April 1791
From: Coxe, Tench
To: Washington, George



Sir
Philadelphia April 16th 1791

It is with the greatest hesitation that I contribute to the unpleasing circumstances that are obtruded on your mind by too numerous applications for public office. The decease of the Comptroller of the Treasury having created the necessity of an appointment, I most humbly beg leave to present myself to your consideration. The relation which exists between the offices of the Treasury and the respectful solicitude for the honor of your countenance which is felt by every good citizen and which is anxiously desired by every faithful Servant of the public will be received, I hope, Sir, in apology for this step. Honor and Emolument may be generally deemed the inducements to these applications, but I trust I do not deceive myself in the belief that these considerations do not influence me more decidedly than a sincere desire to evince the highest respect for the government of the United States and for the peculiar character of their Chief Magistrate.—I have the honor to be with the most profound respect Sir your most humble & most obedient servant,

Tench Coxe

